 In the Matter of SCHUTTE & KOERTING COMPANY,EMPLOYERandPAT-TERN MAKERS LEAGUE OF NORTH AMERICA, PHILADELPHIA ASSOCIA-TIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O., PE-TITIONEItSCaseNos. 4-RC-111 and 4-RC-159.-DecidedSeptember13,1948DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are herebyaffirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section t9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Pattern Makers League of North America, Philadelphia Asso-ciation, hereinafter called Pattern Makers, seeks a unit composed of'Before the hearing, United Electrical,Radio & Machine Workers of America, Local 155.herein called U. E., which is not in compliance with Section 9 (f) and(h) of the Act, fileda motion to intervene with the Regional Director.It alleged that an existing contract wasa bar to this proceeding.Upon investigation,the Regional Director denied the motion.The U. it. appealed this ruling to the Board.At the hearing,the U. E. renewed its motionto intervene and further moved for adjournment pending the Board's ruling on its appeal.The hearing officer denied both motions.The day following the hearing,the Board con-sidered the U. E.'s appeal and found that the Regional Director's order denying the motionto intervene was justified.The evidence in the record,which includes the 'U. E.'s contract with the Employer, clearlyindicates that the contract had terminated before the hearing, and that it is not a bar.We again find that the U. E. did not have a current contractual interest at the time of thehearing, and that it was in fact properly denied leave to intervene.79 N. L. R. B., No. 80.599 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDjourneymen pattern makers and apprentices employed by the Em-ployer at its pattern shop in Philadelphia, Pennsylvania. Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, C. I. 0., hereinafter called U. A. W., seeksa unit composed of all production, and maintenance employees em-ployed by the Employer in its two plants located in Philadelphia andCornwells, Pennsylvania, excluding all clerical employees, all patternmakers and apprentices, guards, and all supervisors as defined in theAct.The Employer contends that the appropriate unit should becomposed of all production and maintenance employees of both plants,including the pattern makers, but excluding clerical employees, guards,and supervisors.The Employer is engaged at its Philadelphia and Cornwells, Penn-sylvania, plants in the manufacture of equipment for the power andchemical process industries.Although the plants are 18 miles apart,they have a single production manager, personnel department, andpay-roll department, and there is some interchange of personnel be-tween the two plants. In 1946 and 1947, the Employer and the U. E.bargained for a unit of production and maintenance employees inboth plants together and executed a single contract.None of theparties contends that the production and maintenance employees ofboth plants may not be combined in a single unit, and we find thatsuch a unit is appropriate.'All the Employer's pattern makers and apprentices work in a pat-tern shop which occupies practically the entire fourth floor of theEmployer's Philadelphia. plant.They are under the direct supervi-sion of a patternmaker foreman and are not required to leave the pat-tern shop at any time to perform their work. They must serve 5 yearsas apprentices before becoming journeymen pattern makers.As thejourneymen pattern makers and apprentices constitute a highly skilledand well-recognized craft group, we find that they may constitute aseparate unit.'We shall direct that separate elections be held ,among the employeesin the voting groups described below, excluding all supervisors asdefined in the Act.1.All journeymen pattern makers and apprentices.2.All production and maintenance employees employed by theEmployer in both of its plants, excluding all clerical employees, allpattern makers and apprentices, and all guards.2However,the Employer's pattern makers, who are sought to be represented by thePattern Makers,are employed only at the Philadelphia plant.2The pattern makers have been included in the contracts covering the production andmaintenance unit executed by the Employer and the U. E. SCHUTTE & KOERTING COMPANY601However, we shall make no final unit determination at this time, butshall be guided in part by the desires of these employees as expressedin the election hereinafter directed. If a majority of those voting inthe election held in group (1) vote for the Pattern Makers, they will)be, taken 'to '-have indicated- their-'desire to `coiistitiite (a =aepai ate ap--propriate %un^it.DIRECTION -OF ELECT'ION`SAs part of the investigation to ascertain representatives for thepurposes of collective 'bargaining with the Employer, elections by30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, and sub-ject to Sections 20.6-1 land-203.692 of National Labor Relations BoardRules and Regulations-Series 5, among the employees in the votinggroups listed in paragraph 4, above, who were einployed'during thepay-roll period -immediately preceding the date of this Direction, in-cluding 'employees who did not 'work -during -said 'pay-roll periodbecause they were ill or on vacation or temporarily laid dff, but ex-cluding those -employees who 'have since 'quit or been discharged forcause and have not been rehired or reinstated prior to the date of the'elections and also excluding employees on strike who are not -entitledto reinstatement, to determine :Whether the employees in group (1) desire to 'be 'represented forAmerica, Philadelphia Association, or by International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, C. 1. 10., or by neither.Wheth'er'or not'the employees in group (2) desire to be representedfor purposes of collective bargaining by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, C. I. O.MEMBER REYNOLDS took ono lpart in the 'eohsiderdtion of the ab'oveDecision and Direction of Elections.